1

2

3

4

5

6

7

8

9

10                     UNITED STATES DISTRICT COURT

11                    EASTERN DISTRICT OF CALIFORNIA

12

13   BRUCE HESTER, et al.,             No.   2:19-cv-00324-JAM-KJN
14                Plaintiffs,
15        v.                           SUA SPONTE ORDER REMANDING
                                       ACTION TO STATE COURT
16   GEORGINA MARTIN and ALLEN
     SCOTT,
17
                  Defendants.
18

19
         The undersigned revokes any actual or anticipated referral
20
     to a Magistrate Judge for the purposes of Findings and
21
     Recommendations in this case.   See Local Rule 302(d)
22
     (“Notwithstanding any other provision of this Rule, a Judge may
23
     retain any matter otherwise routinely referred to a Magistrate
24
     Judge.”).
25
         On February 22, 2019, Defendant Allen Scott filed a Notice
26
     of Removal with this Court, seeking to remove an action from the
27
     Superior Court for the County of Sacramento.   Notice of Removal,
28
                                      1
1    ECF No. 1.     For the following reasons, the Court sua sponte

2    REMANDS this case to the Superior Court of California for the

3    County of Sacramento.

4         Under 28 U.S.C. § 1441(a), a defendant may remove an action

5    to federal court if the district court has original jurisdiction.

6    Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

7    (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th

8    Cir. 2003)).     If at any time before final judgment it appears

9    that the district court lacks subject matter jurisdiction, the

10   case shall be remanded.     28 U.S.C. § 1447(c).   Generally, a

11   defendant seeking to remove an action to federal court must file

12   a notice of removal within thirty days of receiving a copy of the

13   initial pleading.     28 U.S.C. § 1446(b).    The defendant seeking

14   removal of an action to federal court has the burden of

15   establishing federal jurisdiction in the case.      California ex

16   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).

17        Defendant is attempting to remove an unlawful detainer

18   action based on federal subject matter jurisdiction.       Notice of

19   Removal at 2.     Specifically, Defendant contends that Plaintiffs

20   discriminated against Defendant under the Fair Housing Act, 42
21   U.S.C. § 3604(f)(3)(A).    ECF No. 1, p. 2.

22        Federal courts are courts of limited jurisdiction and lack

23   inherent or general subject matter jurisdiction.       Federal courts

24   can adjudicate only those cases authorized by the United States

25   Constitution and Congress.     Generally, those cases involve

26   diversity of citizenship or a federal question, or cases in which
27   the United States is a party.     Kokkonen v. Guardian Life Ins.

28   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
                                        2
1    (1989).    Federal courts are presumptively without jurisdiction

2    over civil actions.    Kokkonen, 511 U.S. at 377.   Lack of subject

3    matter jurisdiction is never waived and may be raised by the

4    Court sua sponte.     Attorneys Trust v. Videotape Computer Prods.,

5    Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).     “Nothing is to be

6    more jealously guarded by a court than its jurisdiction.

7    Jurisdiction is what its power rests upon. Without jurisdiction

8    it is nothing.”     In re Mooney, 841 F.2d 1003, 1006 (9th Cir.

9    1988).

10       The Ninth Circuit has held that the removal statute should

11   be strictly construed in favor of remand and against removal.

12   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.

13   2005).    The “strong presumption” against removal jurisdiction

14   means that the defendant always has the burden of establishing

15   that removal is proper.    Nishimoto v. Federman–Bachrach &

16   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche

17   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).     Federal

18   jurisdiction must be rejected if there is any doubt as to the

19   right of removal in the first instance.     Gaus v. Miles, Inc., 980

20   F.2d 564, 566 (9th Cir. 1992).
21       In this case, Defendant is unable to establish subject

22   matter jurisdiction before this Court because the complaint filed

23   in the state court apparently contains a single cause of action

24   for unlawful detainer based on California Code of Civil Procedure

25   § 1161a.   Unlawful detainer actions are strictly within the

26   province of state court.    A defendant’s attempt to create federal
27   subject matter jurisdiction by adding claims or defenses to a

28   notice of removal will not succeed.     Vaden v. Discover Bank, 556
                                        3
1    U.S. 49, 50 (2009) (federal question jurisdiction cannot “rest

2    upon an actual or anticipated counterclaim”); Valles v. Ivy Hill

3    Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law

4    defense to a state-law claim does not confer jurisdiction on a

5    federal court, even if the defense is that of federal preemption

6    and is anticipated in the plaintiff’s complaint.”).

7        In determining the presence or absence of federal

8    jurisdiction in removal cases, the “well-pleaded complaint rule”

9    applies, “which provides that federal jurisdiction exists only

10   when a federal question is presented on the face of the

11   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.

12   Williams, 482 U.S. 386, 392 (1987).     Moreover, “it is well

13   established that plaintiff is the ‘master of her complaint’ and

14   can plead to avoid federal jurisdiction.”    Lowdermilk v. U.S.

15   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.

16   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.

17   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law

18   that a cause of action arises under federal law only when the

19   plaintiff’s well-pleaded complaint raises issues of federal

20   law.”).
21       Plaintiffs’ complaint raises a single state law claim.        The

22   face of a properly-pled state law unlawful detainer action does

23   not present a federal question.     Therefore, Plaintiffs’ complaint

24   avoids federal question jurisdiction.    Defendant cannot inject a

25   federal issue through her answer.

26       Accordingly, the Court REMANDS this case to the Superior
27   Court for the County of Sacramento for all future proceedings.

28   Defendants’ motion to proceed in forma pauperis, ECF No. 2, is
                                       4
1    DENIED as moot.

2    Dated:   February 26, 2019

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  5
